Peters, C. J.
It is here claimed that an appeal lies from the allowance of a discharge of an insolvent who made a composition settlement with creditors. The case of In re Hoyt, 76 Maine, 394, is an authority directly opposed to such claim. The appellant contends that an appeal should be open to him in the *37present ease, because he was denied the privilege of having the insolvent personally examined concerning his property. But that refusal by the judge, gave no cause for an appeal. It was designed that a single creditor should not be enabled to block or delay such a settlement. The idea of the law is, rapid proceedings and speedy settlements. Delays have a tendency to lessen the amount of an insolvent estate. There are a great many matters in insolvency proceedings which must be finally settled by the judge. He could see no expediency in an examination of the debtor after the composition agreement was entered into ; and we see none.

Appeal dismissed.

Walton, Virgin, Libbey, Foster and Haskell, JJ., concurred.